DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 4b, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/22/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Element 25’ (Figure 4)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18  and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line 8: The recitation “layer extensions” lacks antecedent basis.
Claim 25 Lines 1: The recitation “innermost adjacent layers” lacks antecedent basis.
Claims 2-18 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14-15, 18, 20-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,200,665) in view of Mains (US 1,824,825).
Regarding Claim 1, Wells discloses a gear comprising an annular gear component (20) and a drive transfer section (15), the drive transfer section being of composite material form (see Col. 2 Lines 24-32, disclosing that the drive transfer section is made of a composite material in the form of a macerated or laminated fibrous material impregnated with a resinous binder) and including a flange region (19) for engagement with the gear component (see Fig. 2).
The drive transfer section comprising a flat element (18), the flange region upstanding from a plane of the flat element (see Fig. 2, showing that the flange extends perpendicular to the flat element).
The drive transfer section being of multi-layered form (see Col. 2 Lines 24-27, disclosing that the material is laminated, and accordingly would be multi-layered) comprising layers of a reinforcing fiber material impregnated with a binder material (see Col. 2 Lines 24-27, disclosing fibrous material impregnated with resin).
The flange region being defined by parts of at least some of the layers of reinforcing fiber material (see Fig. 2, showing that the flange in monolithic with the rest of the drive transfer section, and accordingly the flange will include the layered reinforcing fiber material).
The layers having been machined (the Examiner notes that “machined” is a “product by process” limitation and accordingly is given little patentable weight, and that the end surface of the flange region that contacts the gear component are capable of being formed through machining, such as to form the notches for accepting element 25; see MPEP 21131) to expose parts of the layers of the flange region for engaging the gear component (see Fig. 2, showing that the exposed radially outward portions of the flange region engages the gear component, and accordingly the exposed parts of the layers engage the gear component).
Wells does not disclose the particular orientation of the composite layers. However, Mains, teaches that in making a molded laminated gear blank to stack the layers on top on one another in the axial direction of the gear with the layers (9, 10, 11, 12) extending in a radial direction (see Fig. 1). Wherein the parts of the layers located within the flange region are layer extensions that are angled non-perpendicularly to the plane of the flat element (see Fig. 1, showing at least two non-perpendicularly angled layers 12 on the “top” side of the gear and two non-perpendicularly angled layers 11 on the “bottom” side of the gear). The portions of the layers in the flange region being machined2 to expose, at the flange region surfaces of the layers oriented obliquely to their layer extension to engage the gear component (see Fig. 1, showing that any cutting of the outer radial surface of the flange to create an axially extending surface, as would be required to modify Wells, would provide obliquely surfaces to the layers due to the flared nature of the layers).  Further, that by providing the layers in a manner parallel to the flat element with a flare on the surface to be cut (i.e. the flanged portion) prevents chipping when the gear blank is being cut at that location, without the need to support the gear during cutting, which is required with perpendicular layers (see Page 1 Lines 71-80).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that by providing layers that are parallel to the flat element with a slight flare at the flange would allow for notches for coupling the first gear component and the drive transfer section to be cut without having to support the sides of the gear, thereby reducing the cost of manufacturing the gear while also allowing for faster manufacturing of the gear to be accomplished.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide oriented the layers of the composite in the gear disclosed in Wells with layers that are parallel to the flat element with a slight flare at the edge to be cut as taught in Mains to reduce the cost of manufacturing the gear and to allow for faster production of the gear, and to prevent chipping while cutting of the gears outer radial surface.
In the resulting Combination it necessarily follows, that the cutting of the gear blank of Mains to be used in Wells would result in an axially extending surface being cut into the blank (see Wells Fig. 2), which due to the flared nature of the Mains blank, would result in a finished surface for receiving the gear component having an exposed surface obliquely oriented relative to the layer extensions.
Regarding Claim 3, Wells further discloses a gear according to Claim 1, wherein the gear component is of metallic form (see Col. 2 Lines 41-43, disclosing the gear component can be metal), including a face with which the flange section is cooperable (see Fig. 2), and a toothed face (22).
Regarding Claim 14 Wells further discloses a gear according to Claim 1, wherein the flat element is of disc shaped form (see Fig. 1).
Regarding Claim 15, Wells further discloses a gear according to Claim 1, wherein a second gear component (10) is provided, the second gear component being located to the inner periphery of the drive transfer section with the first mentioned gear component located to the outer periphery thereof (see Fig. 2).
Regarding Claim 18, Wells further discloses a gear according to Claim 1, wherein the gear component includes teeth which are outwardly presented (see Figs. 1 and 2).
Regarding Claim 20, Wells discloses a gear comprising an annular gear component (20) and a drive transfer section (15), the drive transfer section being of composite material form (see Col. 2 Lines 24-32, disclosing that the drive transfer section is made of a composite material in the form of a macerated or laminated fibrous material impregnated with a resinous binder) and the drive transfer section including a flange region (19) for engagement with the gear component (see Fig. 2). 
The drive transfer section comprising a flat element (18), the flange region upstanding from a plane of the flat element (see Fig. 2, showing that the flange extends perpendicular to the flat element).
The drive transfer section being of multi-layered form (see Col. 2 Lines 24-27, disclosing that the material is laminated, and accordingly would be multi-layered) comprising layers of a reinforcing fiber material impregnated with a binder material (see Col. 2 Lines 24-27, disclosing fibrous material impregnated with resin).
The flange region being defined by parts of at least some of the layers of reinforcing fiber material, at least one of the layers having a thickness (see Fig. 2, showing that the flange in monolithic with the rest of the drive transfer section, and accordingly the flange will include the layered reinforcing fiber material, the Examiner notes that everything has at least some thickness no matter how minuscule). And parts of the layers of the flange region for engaging the gear component (see Fig. 2, showing that the exposed radially outward portions of the flange region engages the gear component, and accordingly the exposed parts of the layers engage the gear component).
Wells does not disclose the particular orientation of the composite layers. However, Mains, teaches that in making a molded laminated gear blank to stack the layers on top on one another in the axial direction of the gear with the layers (9, 10, 11, 12) extending in a radial direction (see Fig. 1). When the layers have a layer thickness (see Fig. 1, showing the layers each have a thickness defined as the distance between a top line and a bottom line of each layer as the figure is oriented). Wherein the parts of the layers located within the flange section are non-perpendicularly angled to the plane of the flat element (see Fig. 1, showing at least two non-perpendicularly angled layers 12 on the “top” side of the gear and two non-perpendicularly angled layers 11 on the “bottom” side of the gear). Further, that by providing the layers in a manner parallel to the flat element with a slight flare on the surface to be cut (i.e. the flanged portion) prevents chipping when the gear blank is being cut at that location, without the need to support the gear during cutting, which is required with perpendicular layers (see Page 1 Lines 71-80).
Wherein parts of the layers of the flange region for engaging the gear component (see Mains Fig. 1, showing that the non-perpendicularly angled layers of the flange region engage the gear component, which would be the radially most outward portion of the gear, through a portion of perpendicular layers). Where an engaging surface of the at least one of the layers having been machined3 to maintain an interface having a width greater than the layer thickness (see Fig. 1, note that the width has not been defined relative to the gear nor the layers, and accordingly a suitable dimension can be chosen to be the thickness, in particular since the thickness of an object is normally perpendicular to the width of an object, the circumferential direction is chosen to be the “width” of the layers, and accordingly as shown in the figure the width is significantly greater than the thickness of the layer).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that by providing layers that are parallel to the flat element with a slight flare at the flange would allow for notches for coupling the first gear component and the drive transfer section to be cut without having to support the sides of the gear, thereby reducing the cost of manufacturing the gear while also allowing for faster manufacturing of the gear to be accomplished.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide oriented the layers of the composite in the gear disclosed in Wells with layers that are parallel to the flat element with a slight flare at the edge to be cut as taught in Mains to reduce the cost of manufacturing the gear and to allow for faster production of the gear.
The resulting Combination would necessarily teach that parts of the layers located within the flange region being non-perpendicularly angled to the plane of the flat element (see Mains Fig. 1), and parts of the layers of the flange region having surfaces engaging the gear component (see Mains Fig. 1 showing that the layers extend to the radial edge of the gear, and accordingly would engage with the gear component in the form of gear teeth as shown in Wells Fig. 2), an engaging surface of the at least one of the layers having a width greater (see Wells Fig. 1, showing that the gear is circular in shape, and accordingly this means that the “width” of the layers would the circumferential distance around the outer radial edge of the gear) than the thickness (see Wells Figs. 1 and 2 and Mains Fig. 1, showing that the axial thickness of any of the layers, will be much smaller than the circumferential thickness of the layer).
Regarding Claim 21, Wells discloses a gear comprising an annular gear component (20) and a drive transfer section (15), the drive transfer section being of composite material form (see Col. 2 Lines 24-32, disclosing that the drive transfer section is made of a composite material in the form of a macerated or laminated fibrous material impregnated with a resinous binder) and the drive transfer section including a flange region for engagement with the gear component (see Fig. 2). 
The drive transfer section comprising a flat element (18), the flange region upstanding from a plane of the flat element (see Fig. 2, showing that the flange extends perpendicular to the flat element).
The drive transfer section being of multi-layered form comprising layers of a reinforcing fiber material (see Col. 2 Lines 24-27, disclosing that the material is laminated, and accordingly would be multi-layered) impregnated with a binder material (see Col. 2 Lines 24-27, disclosing fibrous material impregnated with resin).
The flange region being defined by parts of at least some of the layers of reinforcing fiber material (see Fig. 2, showing that the flange in monolithic with the rest of the drive transfer section, and accordingly the flange will include the layered reinforcing fiber material). 
Wells does not disclose the particular orientation of the composite layers. However, Mains, teaches that in making a molded laminated gear blank to stack the layers on top on one another in the axial direction of the gear with the layers (9, 10, 11, 12) extending in a radial direction (see Fig. 1). Wherein the parts of the layers located within the flange section are angled non-perpendicularly to the plane of the flat element (see Fig. 1, showing at least two non-perpendicularly angled layers 12 on the “top” side of the gear and two non-perpendicularly angled layers 11 on the “bottom” side of the gear). Further, that by providing the layers in a manner parallel to the flat element with a slight flare on the surface to be cut (i.e. the flanged portion) prevents chipping when the gear blank is being cut at that location, without the need to support the gear during cutting, which is required with perpendicular layers (see Page 1 Lines 71-80).
Wherein parts of the layers of the flange region for engaging the gear component (see Mains Fig. 1, showing that the non-perpendicularly angled layers of the flange region engage the gear component, which would be the radially most outward portion of the gear, through a portion of perpendicular layers). Where at least two innermost layers of the reinforcing fiber material are separated from each other at the flange region (see Fig. 1, showing there are at least two upper and two lower sets of layers that extend continuously from the inner radial surface of the gear blank to the outer radial surface of the gear bank with the “innermost” including the two axially touching layers of the top portion that are closest to the axial center of the gear blank, note: that the term “innermost” has not be defined relative to the rest of the gear blank structure, and accordingly the two layers of the upper set of layers that immediately touch the central axial portion of the gear blank meet this definition, further since there can be more than two “innermost” layers, this precludes a rigid interpretation that only the two layers closest to the axial center of the gear must be selected).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that by providing layers that are parallel to the flat element with a slight flare at the flange would allow for notches for coupling the first gear component and the drive transfer section to be cut without having to support the sides of the gear, thereby reducing the cost of manufacturing the gear while also allowing for faster manufacturing of the gear to be accomplished.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide oriented the layers of the composite in the gear disclosed in Wells with layers that are parallel to the flat element with a slight flare at the edge to be cut as taught in Mains to reduce the cost of manufacturing the gear and to allow for faster production of the gear.
Regarding Claim 24, the Combination further suggests a gear according to claim 21 where the at least two innermost layers remain bound to each other at the drive transfer section (see Page 2 Lines 66-70, disclosing that during the molding process ”the entire mass solidified to form a composite integral structure” and accordingly the “two innermost layers” remain bound to each other).
Regarding Claim 25, the Combination further suggests a gear according to claim 21 where portions of the innermost adjacent layers contact each other at the flange region (see Fig. 1, showing that the innermost layers remain directly touching one another in the flange region).

Claims 2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,200,665) in view of Mains (US 1,824,825) and Johnson (US 4,077,274).
Regarding Claim 2, Wells does not disclose a hoop element for a gear according to Claim 1. However, Johnson, which teaches a similar gear having a separate drive transfer section (30) and gear component (34), and further comprising a hoop element (44) applying a load to the flange region (see Col. 3 Lines 21-25, teaching a pair of hoop elements that press against the gear component and the drive transfer section and that the hoop elements can be made of sheet metal or plastic) to compress the flange region against the gear component and provide support for the gear component (see Fig. 4, showing that based on the shape and material of the hoop elements, the hoop elements would compress the sides of the flange region, which would push the flange into the gear component and vice versa).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing hoop elements to exert a force on the drive transfer section would improve the retention of the gear component on the drive transfer section (see Johnson Col. 3 Lines 21-25), thereby resulting in the reduced likelihood of slippage between the gear component and the drive transfer section.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Wells with the hoop elements taught in Johnson to improve retention of the gear component on the drive transfer section.
Regarding Claim 4, Wells further discloses a gear according to Claim 3, wherein the flange and gear component are coupled together through a plurality of notches and buttons, but not splines. However, Johnson teaches providing a gear component and the drive transfer section with a plurality of splines (36) to couple the drive transfer section with the gear component (see Fig. 3).
One having ordinary skill in the art before the effective filing date of the effective filing date of the claimed invention would have readily appreciated that by providing splines that extend along the entire axial length of the gear component and the drive transfer section where the two components are coupled to one another, would increase the adhesion of the gear component to the drive transfer section, and especially in particular to the portions of the gear component that are located at the axial ends of the gear component (as this location was previously unsupported).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Wells with the splines taught in Johnson to improve the coupling of the gear component and the drive transfer section along the entire axial length of the gear component. Further replacement of the buttons with splines is a simple substation of one known element for another to obtain predictable results (see MPEP 2143(I)(B)). 
Note: In the resulting combination, the flange portion of the drive transfer section is in direct contact with the gear component, then the flange portion would have the splines. Accordingly, the recited claim language “the face with which the flange section is cooperable is of splined form” is considered to be met.
Regarding Claims 6 and 7, the Combination further suggests a gear according to Claim 2, wherein the hoop element is of a plastic material, but not specifically a composite material. However, Wells teaches that the plastic material used to make the drive transfer section is a fiber reinforced plastic (see Col. 2 Lines 24-32, discloses that the drive transfer section is made of a composite material in the form of a macerated or laminated fibrous material impregnated with a resinous binder).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that similarly using fibrous materials with the resinous binder making up the hoop elements would impart the same increase in strength of the part, which would decrease the chances of the part breaking. Further, with an increased strength the thickness of the part could be reduced, which would result in a lighter overall gear that is made using less material, which would also reduce the cost of producing the gear.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to replace the plastic of hoop element suggested by the Combination with a plastic reinforced by fibers as taught in Wells to improve the strength of the hoop element. See also MPEP 2143(I)(C). 
Note: The resulting Combination would necessarily meet the cited claim language that the hoop element is a composite material (Claim 6) and in particular is filament wound (Claim 7).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,200,665) in view of Mains (US 1,824,825) and Murrietta (US 6,074,316).
Regarding Claim 16, Wells further discloses a gear according to Claim 15, wherein the drive transfer section includes a second flange region (see Fig. 2) for engagement with the second gear component (see Fig. 2), but not a second hoop element. 
However, Murrietta teaches providing a gear with a second hoop element (90A) for attaching the drive transfer section (10A and 10B) to a second gear component (90B), and further that the second hoop element applies a load to the to compress the second flange region against the second gear component and provide support for the second gear component (see Fig. 3, showing that the second hoop element cooperates with the second gear component using screws 11 to clamp the drive transfer section between the two components, and that the degree of tightening of the screws will adjust the amount of compressive force applied to the drive transfer section).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a second hoop that cooperates with the second gear component to clamp the drive transfer section would provide a stronger coupling between the second gear component and the drive transfer section by providing axial end stops preventing the drive transfer section from moving axially relative to the second gear component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Wells with a second hoop element that forms a clamping action with the second gear component as taught in Murrietta to improve the coupling between the drive transfer section and the second gear component, thereby prevent relative axial movement between the two components.
Note: Since the second hoop element couples to the second gear component and the radially inward surface of the drive transfer section, in the resulting Combination this area is the location of the second flange region, and accordingly the second flange region will be compressed by the second hoop element to hold the second flange region against the second gear component.

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
Page 7 Lines 8-21: Applicant argues that the layer extensions in Mains are parallel to the flat element. This is not persuasive. As shown in Fig. 1 of Mains, the layer extensions of the outermost layers are not parallel to the “flat element” nor are the inner layers, since they are flared axially outward from the central axial portion of the gear blank.
Page 7 Lines 22-25: Applicant argues that the feature of the engaging surface having been machined and having a width greater than its layer thickness is not disclosed in Wells or Mains. This is not persuasive. The limitation “machined” is a product by process limitation and accordingly has been given limited to no patentable weight. With regard to the width being greater than the thickness, as noted above width has not been define relative to the rest of the gear, and accordingly the term “width” can be selected to be any dimension such as the circumferential distance, which is greater than the axially extending “thickness.”
Page 8 Lines 16-23: Applicant argues that if a skilled person were to use Mains with Wells for a more cost-effective procedure, they would use the “embodiment with shredded-material web” and not “the laminations extending through the web.” This is not persuasive. Nothing in the presented claims prevents the drive transfer section from having a “shredded-material web” nor is the layers on the axial ends of the web section and the layers in the flange section in Mains and the “shredded-material web” mutually exclusive from one another. So even if one having ordinary skill in the art were to adopt the “shredded-material web” this would not preclude the use of the layered section as well for the above cited benefit of preventing chipping during cutting of the gear blank’s outer radial surface.
Page 9 Lines 1-8: Applicant argues that the flared sides are not “a structural part of the final gear” and that they would be “not present because they are not desirable, as Main teaches, because Mains is concerned with avoiding a separation of lamination” and that “[a]ny suggestion that Mains would teach flared laminations in a final gear, or that they would achieve any benefit, is influenced by hindsight.” This is not persuasive. Applicant is merely asserting that removal of any material would result in there being no longer a flared section, without citing any evidence or section of Mains as teaching such. Further, if the gear blank in Mains were to be machined to work in Wells there would be some of the flared surface since the flared surface is used to prevent chipping, which would be required to cut the gear blank to make the structure as shown in Fig. 2 of Wells. Regardless of any foreknowledge of the strength benefit provided by the angled layers, their presence without knowledge of the benefit would not be considered hindsight since there is sufficient motivation to include the flared section for the benefit of preventing chipping during cutting without any knowledge of other unknown benefits.
Page 9 Lines 21-25: Applicant argues that to use Mains would not be obvious because “(i) The skilled person would have to take the Mains gear black and ignore to cut teeth into it, yet go through the effort of grinding down the flared edges.” This is not persuasive. Wells uses a notch and pin structure (see Fig. 2) for mounting the gear component to the drive transfer section, which would involve cutting the gear blank to make these features, which would be no different than cutting teeth and would benefit from the same flared surfaces to prevent delamination during cutting.
Page 9 Lines 25 - 26: Applicant argues that “(ii) The skilled person would further be required to machine those flared sides down only partially, not fully to obtain partially-machined flared edges.” This is not persuasive. The Figures show that the flared layers extend at least a portion into the web transfer, and further if the purpose of the flare is to prevent delamination during cutting, the flare would have to extend in at least as far as the cuts are being made.
Page 9 Line 26 - Page 10 Line 2: Applicant argues that “(iii) The skilled person must further ignore the most cost-effective method of manufacture and ignore the Mains teaching of using shredded material and replace this with more costly layered laminate, because that is another requirement of the present claims linked to the load-distributing purpose of the claimed arrangement.” This is not persuasive. Mains has several layers extending along the drive transfer section’s middle portion. As currently claimed, the claims do not require that all of the layers extend from the radial inner surface to the radial outer surface of the drive transfer section, and accordingly contrary to Applicant’s assertion, there is no need to omit Mains’ “shredded material” based on the present claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2113: Product-by-Process Claims:
        
        I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
        
        "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
        
        The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
        2 Note this patent by process limitation is being given little to no patentable weight, see MPEP 2113
        3 Note this patent by process limitation is being given little to no patentable weight, see MPEP 2113